Order entered May 13, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00918-CV

        IN THE INTEREST OF S.I.J., S.M.J., S.D.J. II, CHILDREN

                 On Appeal from the 255th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DF-20-07514

                                    ORDER

      Before the Court is appellant’s May 12, 2022 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

June 13, 2022.


                                           /s/   CRAIG SMITH
                                                 JUSTICE